Case 2:17-cr-00360-JJT Document 293 Filed 03/24/20 Page 1 of 2

AED __ Lenata®
Gory
NED _— s
d | 7345 1408 —_
MAR 2 4 202
LADD OLEAK UD oe ARIZONA
; |3o- :
G UD ®
aAvi7-fy- bb -
Ae
we
, 5 i€
s or 7 Lov
! 4 toy ‘ ale
Case 2:17-cr-00360-JJT Document 293 Filed 03/24/20 Page 2 of 2

©

 

Recestty a\uanet on (weeks ass as Seat’ ly Dn MeBee-

 

a tothe requecting the. uctnennat ie nat Kyisten.

 

 

Pyraoks spoke “aloo st diving tay Sedtening « TV have nat
(2 ecesved any ‘kaandtiow Oy Gnu PeSponse Cram Mer: McBee

 

aloay Wwe Rake Camera. Lospta se ‘ Gud se liakt of Mr.

 

McBee Stéling Waa he tooo) Md longee be represeilling

 

Me LL ass sumod. he bus Ne abli aglion. “Yo send ne. _

 

 

Gns{NNning Onumore cand tre rctive. “iE he oves Send me
J i
nin ctiniy e * iS Simply aul 4 Cory Fests

 

Thenlice ae cequect Aa ein. Haat the ProsecoTon

 

pease Cor ward. me. Gu “copy at all Dale. Camere

 

Lockane .

 

 

 

7 foe NJ

 

 

 

 

Cutiara phed By WawtI Pe bis yh J
7 cs + 7 Lam .

L

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
